In this action for a mandatory injunction directing defendant to remove an alleged encroachment, a flue within a chimney located at the rear of two contiguous parcels of real property, respectively owned by the parties, defendant counterclaimed for a direction that plaintiff remove a certain pipe connection to the said flue. The appeal is by plaintiff from a judgment dismissing the complaint and granting the mandatory injunction sought in the counterclaim and from the decision. Judgment unanimously affirmed, with costs. No opinion. Appeal from decision dismissed, without costs. Present — Nolan, P. J., Adel, Wenzel, Schmidt and Beldoek, JJ. [204 Misc. 1058.]